DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections Under 35 U.S.C. § 112
Applicant’s arguments, see page 4, filed 12 August 2021, with respect to the rejections of claims 1-3 under 35 USC 112 have been fully considered and are persuasive.  The rejections of claims 1-3 under 35 USC 112 have been withdrawn. 
Rejections Under 35 U.S.C. § 103
Applicant’s arguments, see page 4, filed 12 August 2021, with respect to the rejection(s) of claims 1-3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4951032 to Langsam.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4951032 to Langsam.
	Re Claim 1, Langsam teaches:
A safety apparatus for an infant bed (at least [Abstract] “crib rail safety monitor”.), comprising: 
a first sensor, for sensing a distance of an infant disposed within said bed from a door of said bed (at least Fig. 1 element 40 and [Col. 6 lines 60-68] “An infant's presence sensor 40”.); 
a second sensor, for sensing a distance of an adult disposed outside said bed from said door (at least Fig. 1 element 50 and [Col. 7 lines 29-40] “To determine the presence or absence of attendant supervision, an ultrasonic or infrared detection mechanism 50 can be employed”.); and 
a third sensor, for sensing that said door is open (at least Fig. 1 element 26 and [Col. 5 lines 55-68] “crib rail sensor 26”.); and
an alarming gadget (at least Fig. 1 and [Col. 6 lines 27-40] “the electrical box houses (or, alternatively, has attached to its exterior, as indicated by 30) an audible alarm”.), for alarming to indicate that said infant might fall from said infant bed through an opening of said door in case of a combination as sensed by said sensors, the combination being said door is open, and said adult is at least a predefined distance away from said door, and said infant is at most a predefined distance away from said door (at least Fig. 2 and [Col. 7 lines 55-65] “if both the child's presence is detected, by the weight sensor 40, and the crib side rail is "down", as sensed by the crib detect sensor 24, 26, the electrical circuitry then searches for a determination of the presence of attendant supervision by resort to the ultrasonic or infrared sensors”.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Langsam in view of US 20160183695 A1 to Veron.
Re Claim 2, Langsam teaches:
The safety apparatus according to claim 1 (detailed with respect to claim 1). 
Langsam does not explicitly teach:
wherein said predefined distances are determined in relation to one another in accordance with a predefined function, where one of said predefined distances decreases as the other of said predefined distances decreases, and where one of said predefined distances increases as the other of said predefined distances increases.
However, Veron teaches:
wherein said predefined distances are determined in relation to one another in accordance with a predefined function, where one of said predefined distances decreases as the other of said predefined distances decreases, and where one of said predefined distances increases as the other of said predefined distances increases (at least Fig. 5 and [0046] “a motion sensor may be in the room in which the crib is located (but not connected to the crib). The motion data from the sensor may be combined in the determination of the environment state and/or the occupant state at 530” and [0047] “The processor may determine whether the state of the occupant and/or environment is unsatisfactory at 540”. In other words, the satisfactory condition of the occupant and environment is the function between the distance of the baby in the crib and the distance of adult outside the crib.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective date of the claimed invention to have modified the crib taught by Langsam with the distance function taught by Veron because both are directed towards the same field of endeavor of baby monitoring and doing so would involve the use of a known technique (measuring the relative distances between the baby and the adult as taught by Veron) with a known device (crib taught by Langsam) with 	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Langsam in view Klin et al US 20160262613 A1, hereinafter Klin.
Re Claim 3, Langsam teaches:
The safety apparatus according to claim 1 (detailed with respect to claim 1). 
further comprising: either said predefined adult's distance from said door increases or said predefined infant's distance from said door decreases either said predefined adult's distance from said door decreases or said predefined infant's distance from said door increases (at least Fig. 2 and [Col. 7 lines 29-42] “The ultrasonic detector could also be secured to the legs of the crib and would detect a doppler shift in the echo returned from objects in the vicinity of the crib sought to be surveilled”.).
Langsam does not explicitly teach:
a user interface for obtaining an age of said infant, wherein said predefined distances are determined in accordance with a predefined function applied to said infant's age, wherein as said infant's age increases, and wherein as said infant's age decreases.
However, Klin teaches:
a user interface (at least Fig. 5A) for obtaining an age of said infant, wherein said predefined distances are determined in accordance with a predefined function applied to said infant's age, wherein as said infant's age increases, and wherein as said infant's age decreases (at least [0012] “the proper distance may depend on one or more attributes of the particular subject (e.g., age”.).

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/19/2021